PER CURIAM
Defendant was convicted of eight counts of using a child in a display of sexually explicit conduct, as well as multiple sex abuse counts. Defendant argues that ORS 163.670, which prohibits using a child in a display of sexually explicit conduct, violates Article I, section 8, of the Oregon Constitution and assigns error to the trial court’s denial of his demurrer to all charges based on that statute. We affirm.
Defendant bases his argument on our decision in State v. Stoneman, 132 Or App 137, 888 P2d 39 (1994). The Supreme Court has since reversed that decision. State v. Stoneman, 323 Or 536, 920 P2d 535 (1996). The Supreme Court held in Stoneman that former ORS 163.680 (repealed by Oregon Laws 1995, chapter 768, section 16), a related statute that forbade paying to view sexual conduct involving a child, focused on a harmful effect, that is, the sexual exploitation of children, and was not overbroad. Thus, the statute did not violate Article I, section 8. For the reasons stated in Stoneman, ORS 163.670 does not violate that provision. Hence, the trial court did not err in denying defendant’s demurrer.
Affirmed.